Citation Nr: 0736093	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-38 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for internal 
derangement and medial meniscal and anterior cruciate 
ligament damage with multiple reconstructions of the left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1979 to October 
1979 and from May 1982 to September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that granted service connection for the 
veteran's left knee disability and assigned a noncompensable 
rating.

In December 2004, jurisdiction of the matter was transferred 
from the RO in St. Petersburg, Florida, to the RO in New 
Orleans, Louisiana.  In June 2006, jurisdiction of the matter 
was again transferred from the RO in New Orleans, Louisiana, 
to the RO in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's internal derangement and medial meniscal 
and anterior cruciate ligament damage with multiple 
reconstructions of the left knee are manifested by pain, 
grinding, and swelling.

2.  For the period beginning October 25, 2006, the veteran's 
internal derangement and medial meniscal and anterior 
cruciate ligament damage with multiple reconstructions of the 
left knee are manifested by pain, weakness and (most 
importantly) x-ray confirmed arthritis at this time.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but not higher, 
for a service-connected internal derangement and medial 
meniscal and anterior cruciate ligament damage with multiple 
reconstructions of the left knee have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, 
Diagnostic Code 5259 (2007).

2.  For the period beginning October 25, 2006, the criteria 
for a separate 10 percent evaluation for service-connected 
internal derangement and medial meniscal and anterior 
cruciate ligament damage with multiple reconstructions of the 
left knee, based upon arthritis, have been met.  38 U.S.C.A. 
§§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's service-connected right knee injury is 
evaluated under Diagnostic Code 5259, which contemplates 
removal of semilunar cartilage, when symptomatic.  The 
veteran was assigned a noncompensable rating for the service-
connected disability.

A 10 percent rating is warranted for removal of semilunar 
cartilage, when symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  Under Diagnostic Code 5260, flexion of the leg limited 
to 60 degrees warrants a noncompensable evaluation; flexion 
limited to 45 degrees warrants a 10 percent evaluation; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, knee extension limited to 5 
degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Important in this case, according to VA General Counsel, in 
VAOPGPREC 9-98 (1998), when radiologic findings of arthritis 
are present, a veteran whose knee disability is evaluated 
under Diagnostic Code 5257 or 5259 is also entitled either to 
a separate compensable evaluation under Diagnostic Code 5260 
or 5261, if the arthritis results in compensable loss of 
motion, or in situations in which the claimant has full but 
painful range of motion, a separate compensable rating for 
arthritis under Diagnostic Codes 5003 and 5010, with 
application of 38 C.F.R. § 4.59 would still be available.

VAOPGPREC 9-98 also stated that the provisions of sections 
38 C.F.R. §§ 4.40 and 4.45 must be considered when evaluating 
a claim under Diagnostic Code 5259 as medical texts have 
stated that removal of the semilunar cartilage may result in 
complications, which can produce loss of motion.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

During a VA examination in May 2003, the veteran complained 
of having periodic swelling, definite clicking and popping 
virtually all the time, and pain virtually all the time.  He 
used a knee support, but did not take any medication for the 
pain.  The veteran had five surgeries to repair his left knee 
disability.  Physical examination revealed that the veteran's 
left knee had stable ligament tissue.  He did have a 6 cm 
scar on the lateral aspect of the knee and a 5 cm scar on the 
medial aspect that were healed very well.  Drawer, Lachman 
and McMurray signs were negative.  He did have some grinding 
through the examination and mild swelling.  There was no pain 
on palpation or patella and his range of motion was 0 to 140 
degrees.  Deluca examination was unremarkable.  The veteran 
was diagnosed as having diffuse internal derangement of the 
left knee, including medial meniscal and anterior cruciate 
ligament damage with multiple reconstructions.

In October 2006, the veteran was afforded another 
examination.  At that time, he complained of having flare-ups 
in cold weather with pain of 10 out of 10, pain on repetitive 
motion, and periodic swelling.  He did not have instability, 
incoordination, fatigability, or lack of endurance.  He did 
not use a brace at that time.  Physical examination revealed 
no effusion and a normal gait.  He was able to flex to 70 
degrees actively and to 90 degrees passively without pain.  
He had marked crepitation.  The collateral and cruciate 
ligaments appeared to be intact and Lachman and McMurray 
signs were negative.  There was no change in range of motion, 
coordination, fatigue, endurance, or pain level with 
repetitive motion.  The veteran was diagnosed as having 
medial meniscus tear and repair of the left knee, anterior 
cruciate ligament tear and repair of the left knee, and 
degenerative arthritis of the left knee by x-ray.  The 
examiner opined that he found no evidence of instability at 
that time.

The Board finds that the competent evidence of record 
supports a grant of a 10 percent disability rating for the 
veteran's left knee disability for the entire claims period 
under Diagnostic Code 5259.  The examination in May 2003 
showed that the veteran's knee disability was manifested by 
grinding, pain and swelling.  Similar symptoms were noted 
during the October 2006 examination.  In order to warrant a 
10 percent disability rating under Diagnostic Code 5259, the 
disability must be symptomatic.  

The Board finds that based on this criteria and the 
examinations cited above, and giving the veteran all 
reasonable doubt, a 10 percent evaluation is warranted for 
the veteran's left knee disability under  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Under Diagnostic Code 5259, the 10 percent evaluation is the 
maximum rating allowed.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered his left knee 
disability under all potentially appropriate diagnostic 
codes.  The veteran has never demonstrated or been diagnosed 
with instability or ankylosis of the knee, dislocated 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5257, 5258, 5262, and 5263 are 
not for application.  

The veteran has reported that he has pain in his left knee.  
VA is required to take pain symptoms into account, to the 
extent these symptoms are supported by adequate pathology, 
particularly in ratings involving limitation of range of 
motion.  38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9-98.  
The Board finds that an evaluation higher than 10 percent 
based on functional limitation due to pain is not warranted.  
While the veteran complained of pain and swelling in addition 
to flare-ups in his left knee, VA examiners who conducted the 
May 2003 and October 2006 VA examinations did not find any 
change in range of motion, coordination, fatigue, endurance 
or pain level with repetitive motion.  Though the veteran 
exhibited additional limitation of motion during the October 
2006 examination, he has been shown to have a range of motion 
in his left knee which is greater than even that required for 
a compensable rating under Diagnostic Codes 5260 and 5261, 
and there is insufficient evidence of functional loss due to 
left knee pathology to support a conclusion that the loss of 
motion in the left knee more nearly approximates the criteria 
for a 20 percent rating under either Diagnostic Code 5260 or 
5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

Importantly, a "Deluca" examination was unremarkable in May 
2003, providing evidence against this claim, clearly 
indicating that the examiner took into consideration pain 
when evaluating the veteran's problem.

As a result, the Board finds that any pain associated with 
the veteran's service- connected left knee disability is 
contemplated in the currently assigned 10 percent rating.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra.

Beyond the above, however, after having carefully reviewed 
the evidence of record, the Board finds that the evidence 
supports a grant of a separate 10 percent evaluation for the 
left knee for painful motion and arthritis for the time 
period beginning October 25, 2006.

As stated above, according to VA General Counsel, in 
VAOPGPREC 9-98 (1998), when radiologic findings of arthritis 
are present, a veteran whose knee disability is evaluated 
under Diagnostic Code 5259 is also entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
claimant has full but painful range of motion, with 
application of 38 C.F.R. § 4.59.

The Board finds that the above-described clinical findings 
establish that the veteran has painful motion in the left 
knee and arthritis warranting a separate 10 percent 
evaluation for that knee.  X-rays have shown that the veteran 
had degenerative arthritis in the left knee and the October 
2006 VA examiner confirmed that the veteran had painful 
motion with some limitation of motion (flexion is limited to 
70 degrees active motion and 90 degrees passive motion).  See 
38 C.F.R. § 4.59; Ferguson v. Derwinski, 1 Vet. App. 428 
(1991); Martin v. Derwinski, 1 Vet. App. 411 (1991).  

Additionally, the Board finds that for the time period 
beginning October 25, 2006, a separately-assigned evaluation 
in excess of 10 percent for the left knee is not warranted 
based on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran's 
limitation of motion reported during the October 2006 VA 
examination is not severe enough to warrant a higher 
evaluation under Diagnostic Codes 5260 and 5261 as it does 
not amount to more than a noncompensable rating.  Therefore, 
the Board finds that the preponderance of the evidence is 
against a finding that the service-connected left knee 
disability is any more than 10 percent disabling based on 
arthritis.

With regard to the veteran's complaints of pain and problems 
with his service connected disorder, it is important for the 
veteran to understand that without taking into consideration 
these complaints, the current grant of this claim could not 
be justified, let alone provide a basis for more 
compensation. 

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and post-service VA treatment records.  The appellant 
was afforded VA medical examinations in May 2003 and October 
2006 and there is no indication of additional medical records 
that the VA does not have.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to a 10 percent evaluation, but no higher, for a 
service-connected internal derangement and medial meniscal 
and anterior cruciate ligament damage with multiple 
reconstructions of the left knee is granted, subject to the 
rules and payment of monetary benefits.

Entitlement to a separate 10 percent evaluation for arthritis 
in the right knee is granted for the period beginning October 
25, 2006, subject to the rules and payment of monetary 
benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


